Case: 18-50957      Document: 00515073935         Page: 1    Date Filed: 08/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                     No. 18-50957                          FILED
                                   c/w No. 18-50958                  August 13, 2019
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FERNANDO QUINTELA-GALINDO

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:13-CR-488-3
                            USDC No. 4:18-CR-211-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Fernando Quintela-Galindo appeals the sentence imposed following the
revocation of his supervised release.               He challenges the substantive
reasonableness of his 24-month term of imprisonment, which fell within the
range of the guidelines policy statement and which was ordered to run



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50957    Document: 00515073935     Page: 2   Date Filed: 08/13/2019


                                 No. 18-50957
                               c/w No. 18-50958
consecutively with the sentence imposed for the new law violation of aiding
and abetting possession with intent to distribute marijuana.
      Sentences imposed upon revocation of supervised release are reviewed
under 18 U.S.C. § 3742(a)(4)’s “plainly unreasonable” standard, which is more
deferential than the reasonableness standard applicable to sentences imposed
upon conviction. See United States v. Warren, 720 F.3d 321, 326 (5th Cir.
2013). The district court heard Quintela-Galindo’s mitigating arguments and
concluded that a consecutive, within-guidelines sentence of 24 months was
appropriate. His arguments here amount to a disagreement with the district
court’s balancing of the 18 U.S.C. § 3553(a) sentencing factors and decision to
run the sentences consecutively. This court will not reweigh those factors. See
Gall v. United States, 552 U.S. 38, 51 (2007). Further, he cannot establish any
error in connection with the district court’s decision to impose consecutive
sentences. See United States v. Cotroneo, 89 F.3d 510, 512 (5th Cir. 1996); see
also U.S.S.G. § 7B1.3(f), p.s.     Quintela-Galindo has not overcome the
presumption of reasonableness that applies.       See United States v. Lopez-
Velasquez, 526 F.3d 804, 808-09 (5th Cir. 2008). The district court’s revocation
sentence is affirmed (No. 18-50957).
      Although Quintela-Galindo appealed the judgment on the new law
violation, he raises no challenge to that conviction or sentence, citing the
appeal waiver in his plea agreement. Thus, the judgment underlying that
appeal (No. 18-50958) is likewise affirmed. Quintela-Galindo’s pro se motion
for appointment of new counsel which, on its face, is labeled “ex parte,” is
stricken for failure to comply with Federal Rule of Appellate Procedure 25(b)
and (d) requiring service of all filings and proof thereof. Alternatively, it is
denied as untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).



                                       2
Case: 18-50957   Document: 00515073935   Page: 3   Date Filed: 08/13/2019


                           No. 18-50957
                         c/w No. 18-50958
 AFFIRMED; MOTION TO APPOINT NEW COUNSEL STRICKEN.




                                3